     Case 2:20-cv-01372-JCM-BNW Document 8
                                         7 Filed 08/04/20
                                                 07/31/20 Page 1 of 3



     PHILIP GOODHART, ESQ.
 1   Nevada Bar No. 5332
     THORNDAL ARMSTRONG DELK
 2   BALKENBUSH & EISINGER
     1100 East Bridger Avenue
 3   Las Vegas, NV 89101-5315
       Mail To:
 4     P.O. Box 2070
       Las Vegas, NV 89125-2070
 5   Tel.: (702) 366-0622
     Fax: (702) 366-0327
 6   png@thorndal.com
 7   Attorney for Movant, U.S. Xpress, Inc.
     and Kurt Allen Updegraff
 8
                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10   In re SUBPOENAS TO
     INFINITY CAPITAL                               Civil Action No. 2:20-cv-01372-JCM-BNW
11
     MANAGEMENT, LLC,
12                                                     Alabama Case No. 7:18-cv-02129

13   Served in related case:                        JOINT STIPULATION
14                                                  TO EXTEND THE
                                                    BRIEFING SCHEDULE BY
15                                                  FOURTEEN DAYS
     Janet Hobbs v. U.S. Xpress, Inc.
16   and Kurt Allen Updegraff
17   N.D. Ala. Case No. 7:18-cv-02129

18          COME NOW Infinity Capital Management, LLC and U.S. Xpress, Inc. and Kurt Allen
19   Updegraff (Hereinafter “Parties”) and move this Court to enter an order extending the briefing
20
     schedule by fourteen (14) days. As grounds for this Motion, the parties show as follows:
21
            1.        Movants U.S. Xpress, Inc. and Kurt Allen Updegraff filed their Motion to Compel
22
23   the production of documents against Infinity Capital Management on July 24, 2020. (Doc. 1).

24          2.        Movants served Infinity Capital Management, LLC with its Motion to Compel on
25
     July 28, 2020.
26
            3.        Counsel for the Parties have discussed the contents of the subpoena to Infinity
27
     Capital Management and Infinity Capital Management’s production.
28




                                                 -1-
     Case 2:20-cv-01372-JCM-BNW Document 8
                                         7 Filed 08/04/20
                                                 07/31/20 Page 2 of 3



            4.      As such, counsel for the Parties have agreed to extend the briefing schedule for
 1
 2   the Motion to Compel by fourteen (14) days in order to come to an agreement about Infinity

 3   Capital Management’s document production.
 4
            5.      Neither party will be prejudiced by the extension and should the Parties come to
 5
     an agreement, judicial economy will be served.
 6
 7          WHEREFORE, premises considered, the Parties request that this Honorable Court extend

 8   the briefing schedule by fourteen (14) days.
 9                                                  DATED this 31st day of July, 2020.
10
                                                    THORNDAL ARMSTRONG DELK
11                                                  BALKENBUSH & EISINGER
12
13                                                  s/ Phillip Goodhart
                                                    PHILLIP GOODHART, ESQ.
14                                                  1100 East Bridger Avenue
                                                    Las Vegas, Nevada 89101
15                                                  Attorney for the Movants
16
17                                                  FREED GRANT

18
                                                    s/ Thomas C. Grant
19                                                  THOMAS C. GRANT, ESQ.
                                                    101 Marietta Street, NW
20
                                                    Suite 3600
21                                                  Atlanta, Georgia 30303
                                                    Attorney for Infinity Capital Management, LLC
22
                                                    ORDER
23
24          IT IS SO ORDERED this 3rd          August
                                  ___ day of _____________, 2020.
25
26
27
                                                    United States Magistrate Judge
28




                                                -2-
               Case 2:20-cv-01372-JCM-BNW Document 8
                                                   7 Filed 08/04/20
                                                           07/31/20 Page 3 of 3


Stefanie D. Mitchell

From:                              Trey Perdue <tperdue@carrallison.com>
Sent:                              Friday, July 31, 2020 1:11 PM
To:                                Philip Goodhart
Cc:                                Tom Oliver; Rob Arnwine; Stefanie D. Mitchell
Subject:                           RE: Hobbs v. US Xpress


Phil,

Tom Grant has approved us to sign for him. Thanks and have a good weekend.

Trey

From: Philip Goodhart [mailto:png@thorndal.com]
Sent: Friday, July 31, 2020 12:57 PM
To: Trey Perdue <tperdue@carrallison.com>
Cc: Tom Oliver <toliver@carrallison.com>; Rob Arnwine <rarnwine@carrallison.com>; Stefanie D. Mitchell
<SDM@thorndal.com>
Subject: RE: Hobbs v. US Xpress

Thanks Trey

We will need an email from Integrity’s counsel authorizing his electronic signature on the stip.

-Phil

From: Trey Perdue <tperdue@carrallison.com>
Sent: Friday, July 31, 2020 9:28 AM
To: Philip Goodhart <png@thorndal.com>
Cc: Tom Oliver <toliver@carrallison.com>; Rob Arnwine <rarnwine@carrallison.com>; Stefanie D. Mitchell
<SDM@thorndal.com>
Subject: RE: Hobbs v. US Xpress

I will prepare one and send it over today.

Trey

From: Philip Goodhart [mailto:png@thorndal.com]
Sent: Friday, July 31, 2020 11:04 AM
To: Trey Perdue <tperdue@carrallison.com>
Cc: Tom Oliver <toliver@carrallison.com>; Rob Arnwine <rarnwine@carrallison.com>; Stefanie D. Mitchell
<SDM@thorndal.com>
Subject: Re: Hobbs v. US Xpress

Trey - we just need to file a stipulation to extend the briefing deadline. Would you like me to prepare one? Or will you?

Philip Goodhart | Shareholder | Thorndal Armstrong Delk Balkenbush & Eisinger
1100 E. Bridger Avenue | PO BOX 2070 | Las Vegas, NV 89125

                                                             1
